Citation Nr: 0708845	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  06-28 055A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Whether the appellant is entitled to Civilian Health and 
Medical Program of the Department of Veterans Affairs 
(CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	Stephen Kent Ehat


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945.  The appellant is his spouse.

This matter comes to the Board of Veterans Appeals (Board) 
from a decision of the Denver, Colorado, Health 
Administration Center that determined that the appellant was 
not eligible for CHAMPVA benefits.


FINDING OF FACT

On March 6, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant or her representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

The appellant, through her authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


